Order entered August 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00440-CV

           OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                                 V.

                           KBIDC INVESTMENTS LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-10092

                                            ORDER
       Before the Court is appellant’s August 13, 2019 motion for an extension of time to file its

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on August 13, 2019 filed as of the date of this order.

       Appellee’s brief on the merits is due Monday, September 16, 2019.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE